Citation Nr: 1022121	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-12 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an amelanotic nevus of 
the right eye, claimed as a tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1970 to February 
1972. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, inter alia, denied the Veteran's claim for 
service connection for a tumor of the right eye.  


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of an 
amelanotic nevus.

2.  There is no evidence of an amelanotic nevus during 
service or within one year of service.

3.  There is no competent evidence of a link between the 
Veteran's current amelanotic nevus and his military service. 


CONCLUSION OF LAW

A tumor of the right eye, amelanotic nevus, was not incurred 
in or aggravated by the Veteran's military service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

A review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of the VCAA letter from the agency of original jurisdiction 
(AOJ) to the Veteran dated in January 2006.  That letter 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the letters of March and October 2006, and March 
2007 from the AOJ advised the Veteran of the elements of a 
disability rating and an effective date, which are assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has 
received all required notice in this case, such that there is 
no error in the content of his VCAA notice.  

With regards to the timing of his notice, the Board sees the 
AOJ did not provide the Veteran all necessary notice in 
accordance with Dingess prior to initially adjudicating his 
claim in March 2006, the preferred sequence.  But in 
Pelegrini II, the United States Court of Appeals for Veterans 
Claims (Court) clarified that in these situations the VA does 
not have to vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, the VA need only ensure that the Veteran 
receives (or since has received) content-complying VCAA 
notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he 
is still provided proper due process.  Id. 120.  In other 
words, he must be given an opportunity to participate 
effectively in the processing of his claim.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, the VA cured the timing notice after sending the 
additional Dingess compliant notice letters by readjudicating 
the case by way of the March 2007 SOC and subsequent SSOCs of 
June 2007 and May 2008.  Since the VA cured the timing error 
and because the Veteran did not challenge the sufficiency of 
the notice, the Board finds that the VA complied with its 
duty to notify.  In essence, the timing defect in the notices 
has been rectified by the latter readjudications.  In 
addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment 
records (STRs), and VA medical treatment records.  The 
Veteran has submitted personal statements, and private 
medical evidence.  The Veteran has not provided authorization 
for the VA to obtain any additional private medical records, 
nor has he indicated that such records exist.  Therefore, the 
Board concludes that the duty to assist the Veteran in 
gathering information to advance his claim has been met.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McLendon are not met in this case.  Under 
McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a 
disability compensation (service connection) claim, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  As related below, there is neither medical 
evidence demonstrating that the current amelanotic nevus 
disorder on appeal is linked to service, nor credible 
evidence of continuity of symptomatology of an amelanotic 
nevus since service.  As service and post-service medical 
records provide no basis to grant his claim, and in fact 
provide evidence against the claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including malignant tumors).  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Tumor of the Right Eye

The Veteran originally claimed service connection for a tumor 
of the right eye due to a traumatic explosion experienced 
during service in Vietnam.  See the Veteran's November 2005 
claim.  The Veteran submitted a private treatment record 
dated in November 2005 from A. Bugg, O.D. which indicates 
that the Veteran has an "[a]melanotic nevus OD [right 
eye]," that this is a "[r]etinal lesion" which has been 
stable since August 1994, and that Dr. Bugg intended to 
continue to monitor the Veteran's retina.  As such, the 
Veteran has provided competent evidence that he experiences a 
current disorder.  

To allow service connection, a Veteran must show that he 
experienced an incurring event during service.  Shedden v. 
Principi, 381 F.3d at 1167.  If an injury or disease was 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
The Veteran's military occupational specialty (MOS) is listed 
Cook on his DD Form 214, which, by itself, is not sufficient 
to show combat experience.  Furthermore, the Veteran's 
service medals are listed on his DD Form 214 as:  National 
Defense Service Medal, Vietnam Service Medal, and the Vietnam 
Campaign Medal.  None of these are sufficient to show that 
the Veteran has participated in combat, such that his 
uncorroborated account of experiencing a traumatic explosion 
is sufficient to prove that such an event occurred.

The Veteran's STRs do not indicate that he received any 
treatment for exposure to a "traumatic explosion," nor has 
he supplied corroborating evidence of such an event.  The 
Veteran first claimed exposure to a bomb explosion during a 
VA medical examination in March 2002.  The Board notes that 
the VA may not rely on the absence of medical records to 
refute the Veteran's lay assertion of experiencing a bomb 
explosion.  See Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  However, 
the Board is entitled to discount the credibility of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Federal Circuit 
Court has held that an extensive lapse of time between the 
alleged events in service and the initial manifestation of 
the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In this case, the Veteran's first mention of a bomb 
explosion is during the March 2002 VA medical examination, 
almost 30 years after his active duty service.  Furthermore, 
although the Veteran has been service-connected for hearing 
loss and tinnitus, the AOJ has not conceded that such an 
event took place.  See the rating decision dated April 2002.  
As such, the Board concludes that given the lack of any 
medical evidence of experiencing a bomb explosion in service, 
and the substantial period of time after service before the 
Veteran first asserted experiencing such an event, the 
Veteran has not shown that he experienced an in-service bomb 
explosion.

However, even were the Board to concede that the Veteran had 
experienced a bomb explosion during his service, there is no 
competent evidence of a connection between such an incident 
and his current amelanotic nevus, as necessary for the third 
element of direct service connection.  See Shedden, at 1167.  
The Veteran has indicated that his right eye tumor is due to 
an explosion which he experienced in service.  See the 
Veteran's November 2005 claim.  However, the Veteran has not 
provided any evidence to show that he is competent to 
indicate such a connection.  See Layno, at 469; see also 
38 C.F.R. § 3.159(a)(1).  For that matter, the Veteran has 
not supplied any rationale or basis for his statement that 
his amelanotic nevus is due to the explosion.  In fact, the 
Veteran also stated that his exposure to an explosion was NOT 
the cause of any current eye disorder.  See the Veteran's 
April 2007 substantive appeal (VA Form 9).  Therefore, the 
Board concludes that there is no competent evidence of a 
connection between the Veteran's current amelanotic nevus and 
the Veteran's military service.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  

In this case, there is no evidence to indicate that the 
Veteran's amelanotic nevus of the right eye began in service 
and continued to the present.  The Veteran's STRs and post-
service medical records do not contain any indication of an 
amelanotic nevus until many years post service.  In fact, the 
first evidence of such a disorder is from the Veteran's 
November 2005 claim, over 30 years after his discharge from 
active service.  Even taken at face value, the November 2005 
private treatment record from Dr. Bugg indicates that the 
Veteran's retinal lesion had a history only from as early as 
August 1994, over 20 years after the Veteran's release from 
active duty.  As noted above, the Federal Circuit Court has 
held that an extensive lapse of time between the alleged 
events in service and the initial manifestation of the 
subsequently reported symptoms and/or treatment is a factor 
for consideration in deciding a service connection claim.  
Maxson, 230 F.3d at 1333.  Given the lack of any evidence of 
an amelanotic nevus until, at the earliest, 20 years after 
service, the Board concludes that the evidence does not show 
the continuity of symptomatology necessary to establish 
service connection for such a disorder.  Therefore, the 
presumption of in-service incurrence for an amelanotic nevus 
is not for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 
C.F.R. §§  3.307(a)(3), 3.309.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for an amelanotic nevus, claimed as a tumor of the 
right eye.  Therefore, there is no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for a tumor of the right eye, an 
amelanotic nevus, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


